400 S.W.2d 302 (1966)
UNITED FINANCE & THRIFT CORP. et al., Petitioners,
v.
James BAIN, Respondent.
No. A-11079.
Supreme Court of Texas.
February 23, 1966.
Rehearing Denied March 30, 1966.
Bailey & Williams, Irion, Cain, Cocke & Magee, Burt Berry, Dallas, Dean Moorhead, Austin, for petitioners.
Fritz & Vinson, Dallas, for respondent.
PER CURIAM:
The Court of Civil Appeals in its opinion reported in 393 S.W.2d at page 429 cited and quoted from Moore v. Savage, Tex.Civ. App., 359 S.W.2d 95 (writ ref., n. r. e. 1962), but did not take cognizance of the per curiam opinion of this Court reported in 362 S.W.2d at page 298. Similar to the situation in Moore v. Savage, here there was no objection to the definition of "unreasonable collection efforts," or to the special issue relating thereto, in the court's charge. See Rule 272, Texas Rules of Civil Procedure.
The application for writ of error is refused, no reversible error.